Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00564-CR
NO. 14-07-00565-CR
____________
 
MATTHEW SHAWN SALAZAR,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
 Harris County, Texas
Trial Court Cause Nos. 1096477
& 1101522
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to indecency with a child in Cause Nos. 1096477 (No.
14-07-00564-CR on appeal) and 1101522 (No. 14-07-00565-CR on appeal).  In each
cause, in accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant on June 22, 2007, to confinement for ten
years in the Institutional Division of the Texas Department of Criminal
Justice, sentences to run concurrently.  Appellant filed a pro se notice of
appeal in each cause.  We dismiss both appeals.  




In each
cause, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in each record on appeal.  See
Tex. R. App. P. 25.2(d).  In each
cause, the record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss both appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)